                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

VALERIE TOWNES,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )       Case No. 4:18-CV-01635-NCC
                                                     )
WALGREENS COMPANY,                                   )
                                                     )
                Defendant,                           )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. Plaintiff Valerie Townes brings this

employment discrimination complaint under Title VII of the Civil Rights Act of 1964 (Title VII),

the Age Discrimination in Employment Act of 1967 (ADEA), and the Americans with

Disabilities Act of 1990 (ADA). She has included her right to sue letter from the Equal

Employment Opportunity Commission (EEOC) with her complaint (Doc 1-1). However, she has

not included the charge of discrimination that she filed with the EEOC. For the reasons

discussed below, Plaintiff will be directed to provide the Court with a copy of her EEOC charge

within thirty days of the date of this order.

                                                Discussion

       In order to initiate a claim under Title VII, the ADEA, and the ADA, a plaintiff must first

exhaust his or her administrative remedies. See Lindeman v. Saint Luke’s Hosp. of Kansas City,

899 F.3d 603, 608 (8th Cir. 2018) (stating that under Title VII, a plaintiff must first exhaust his

or her administrative remedies before filing suit in federal court); Shelton v. Boeing Co., 399

F.3d 909, 912 (8th Cir. 2005) (“Exhaustion of administrative remedies is a condition precedent

to the filing of an action under the ADEA in federal court”); Moses v. Dassault Falcon Jet-
Wilmington Corp., 894 F.3d 911, 919 (8th Cir. 2018) (stating that in order to assert his ADA

claim, the plaintiff must have first exhausted his administrative remedies by filing a charge of

discrimination with the EEOC). A plaintiff is deemed to have exhausted his or her

administrative remedies only to those allegations that are set forth in the EEOC charge and those

claims that are reasonably related to such allegations. See Faibisch v. Univ. of Minnesota, 304

F.3d 797, 803 (8th Cir. 2002).

         Because Plaintiff has not attached her EEOC charge, the Court is unable to determine

whether the allegations in her complaint are the same or reasonably related to those set forth in

her EEOC charge. As such, the Court is unable to determine whether Plaintiff has exhausted her

administrative remedies. Therefore, Plaintiff will be directed to submit a copy of her EEOC

charge to the Court within thirty days of the date of this order.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff shall submit a copy of her Equal Employment

Opportunity Commission charge of discrimination within thirty (30) days of the date of this

order.

         Dated this 17th day of December, 2018.

                                                          /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 -2-
